Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

In view of the appeal brief filed on 6/20/2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715         



                                                                                                                                                                                               
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining if a first event has occurred from among a plurality of events and presenting an award for the first event that is less than the amount for an award for the plurality of events occurring.
	With regard to Claim 1, the limitation of:
“creating, by a gaming system, a player profile comprising player identification information and a wager account record for a player; 
establishing, by the gaming system, a plurality of events to occur for the player; 
establishing, by the gaming system, a predetermined period of time in which, if the plurality of events occur, the wager account record for the player will be incremented by a value representing a first predetermined award; 
determining, by the gaming system, that the first event in the plurality of events occurs for the player within the predetermined period of time; 
determining, by the gaming system and based on information received at the gaming system from the first EGM, that the second event in the plurality of events occurs for the player within the predetermined period of time;
in response to determining that the first event and the second event both occur for the player within the predetermined period of time, incrementing, by the gaming system, the wager account record for the player by a value representing a second predetermined award that is less than the value representing the first predetermined award; and 
updating, by the gaming system, the player profile to indicate that the first event and the second event both occurred for the player within the predetermined period of time; and 
in response to determining that the first event and the second event both occur for the player within the predetermined period of time, causing the first EGM to update a credit meter within the first EGM by an amount that at least includes the value representing the second predetermined award.” is reasonably and broadly interpreted as covering performance of the limitation in the mind and being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	With regard to Claim 10, the limitations of:
“10. (Currently Amended) A bonus aggregation server, comprising: a communication interface that facilitates machine-to-machine communications; a processor coupled to the communication interface; and a computer-readable storage medium coupled to the processor and comprising instructions that are executable by the processor, wherein the instructions comprise: a set of instructions that receive event information related to events that occur within a gaming system; a set of instructions that track a location of a player relative to assets of the gaming system; a set of instructions that manage an electronic record representing a player profile within the gaming system; and a set of awarding instructions that receive location information for the player and update the electronic record with a first value representing a first predetermined award if a predetermined plurality of events are determined to occur for the player within the gaming system, wherein the set of awarding instructions also update the electronic record with a second value representing a second predetermined award if a first event in the plurality of events occurs within a predetermined period of time, wherein the second value representing the second predetermined award is no larger than the first value representing the first predetermined award, wherein the predetermined period of time is greater than twenty-four hours, wherein the set of awarding instructions are further configured to cause a credit meter of an Electronic Gaming Machine (EGM) being played by the player to be incremented at least by the second value representing the second predetermined award, and wherein the predetermined plurality of events comprise the player visiting a premises on a first day as well as the player visiting the premises on a second day.” is reasonably and broadly interpreted as covering performance of the limitation in the mind and being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	With regard to Claim 15, the limitations of “a communication interface that facilitates communications with a plurality of Electronic Gaming Machines (EGMs); a processor coupled to the communication interface; and a computer-readable storage medium coupled to the processor and comprising processor-executable instructions that, when executed by the processor, cause the processor to: receive event information related to events that occur within a gaming system; manage an electronic record representing a player profile within the gaming system; update the electronic record with a first value representing a first bonus in response to a first event occurring for a player within the gaming system, update the electronic record with a second value representing a second bonus in response to a second event occurring for the player within the gaming system, and update the electronic record with a third value representing a jackpot award in response to determining that a plurality of events occur for the player within the gaming system and within a predetermined period of time, wherein the plurality of events include the first event and the second event; cause a credit meter of an Electronic Gaming Machine (EGM) being played by the player to be incremented at least by the first value representing the first bonus; and track a location of the player to check player trip information for validation that the plurality of events occurred within the predetermined period of time.” is reasonably and broadly interpreted as covering performance of the limitation in the mind and being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
For example, save for the mention of an “EGM”, some of the limitations as pointed out in the claimed invention can be carried out by hand via mental processes whereas other limitations are interpreted as being directed towards either pre-solution activities or post-solution activities. For example, a player account can be created by writing a player’s profile on a piece of paper. The establishment of an event from among a plurality of events can also be determined manually, such as asking an individual if he/she had carried out a series of tasks (eg: buy eggs and pay bills). If the person had carried out one task such as buying eggs (ie: first event) and then paying bills (ie: second event), then the person can have his profile updated indicating that he should be paid some monetary award for doing so. In the case where the person carried out the plurality of events (ie: buy eggs and pay bills), then the person’s profile would be monetarily compensated for that accordingly (ie: an IOU written out crediting the person).
The described limitations can be interpreted as being directed towards observations being made as well as data recording, all of which can be done manually without the aid of a computer. In this case, the invention can be directed towards what “pit bosses” at casinos, where they would watch casino patrons and make records in a book to give them comps or rewards based on the players’ game play. Pit bosses can observe patrons in order to keep track of the patrons’ locations as well as keep track of when a plurality of events occur for the patrons, such as a first event occurring for the patron such as winning at a table game such as roulette and then a second event occurring such as winning at a slot machine within an hour, and determining that as a result of those two events both occurring, providing the patron with an award, such as a comp, wherein such credits being inserted into an EGM.
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply’ the concept of recites determining if a first event has occurred from among a plurality of events and presenting an award for the first event that is less than the amount for an award for the plurality of events occurring on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitations are not indicative of integration into a practical application — see MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. For Example, Reeves (US 20180158277) that it is well known to one of ordinary skill in the art, that a gaming machine has a credit meter and the funds in the account of the player are movable to and from the balance of the credit meter during a play session (paragraph 88). Even furthermore, Laputz et al., US 20140256419 (paragraph 2) and Kadlic, US 5816915 (Col 3, lines 35-48) and Moody et al., US 20070207588 (paragraph 10) all teach that credit meters can be found in typical slot-based EGMs. In this case, the Examiner does not believe a credit meter as argued by the applicant represents something “significantly more”. The Examiner would also like to point out that Baerlocher, US 20020137559 (paragraph 4) teaches that when it comes to wagering games, EGMs are well-known to one of ordinary skill in the art. Therefore, the Examiner does not believe the appellant’s arguments have merit as it is not to a particular type of hardware, but rather towards general purpose hardware that can operate at a high-level of generality. In other words, the EGM and credit meter are not specialized or particular components that would be something “significantly more” or direct the invention towards a practical application.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a gaming system, electronic gaming machine, communication interface, processor, computer-readable storage medium are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1- 20 are not patent eligible.
	Claims 2-9, 11-14, 16-20 do not remedy the deficiencies of claim 1, 10, and 15, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Response to Argument

Applicant states:
“In rejecting the claims under 35 U.S.C. §101, the Examiner has argued that the subject matter of the claims falls within the category of certain methods of organizing human activity. The Examiner specifically argued that the claims fall within the “Mental Processes” grouping of abstract ideas. See final Office Action mailed January 20, 2022 at page 4. The Examiner’s arguments are based on the conclusion that a “Pit Boss” could perform all of the steps recited in the claims. See Id. at page 14. Appellant does not agree with the Examiner. Specifically, the independent claims recite the practical application of causing an EGM to update a credit meter in response to determining that the first event and the second event have occurred within a predetermined period of time. It should be appreciated by the Examiner and by those of skill in the art that a credit meter is a particular type of hardware included in an EGM. Credit meters are designed to be tamper proof and log information related to player activities at the EGM. The processor of the EGM then automatically reports information from the credit meter to the gaming system via the communication network. Appellant respectfully submits that a Pit Boss cannot update credit meter of an EGM as recited in claims 1, 10, and/or 15.
It is also submitted that the recitation of the interactions between the EGM, server, and credit meter highlight that the claims are directed toward a practical application that amounts to significantly more than the abstract idea of organizing human activity. Appellant also submits that the features recited in the independent claims are not mental processes and cannot be fairly interpreted as certain methods of organizing human activity.”
	The Examiner disagrees. The appellant argues that an implementation of an EGM, in which a credit meter is updated in response to determining that the first event and the second event have occurred within a predetermined period of time, directed towards a practical application because a credit meter is a particular type of hardware included in an EGM. In general, a judicial exception can be interpreted as being directed towards something “significantly more” or a practical application when a particular type of hardware is used for carrying out a judicial exception. However, the Examiner does not believe this to be the case and had provided examples in the rejection above on how the EGM and credit meter are not directed towards a particular type of hardware. The Examiner believes that neither the implementation of an EGM nor the implementation of a credit meter constitute specialized components or hardware that would direct the claimed invention towards a practical application. 

“Appellant respectfully submits that the Board should apply the Streamlined Eligibility Analysis and find the pending claims patent eligible. In particular, a streamlined analysis is available for claims that “clearly do not seek to tie up any judicial exception such that others cannot practice it.” Such claims do not need to proceed through the full two-part analysis as their eligibility will be self-evident.
	The pending claims recite a specific ordered combination of limitations that, among other things, relate to control the operation of elements or components of a gaming system, e.g., an Electronic Gaming Machine (EGM) on which a player is playing a game. More specifically, the claims recite specific components of an EGM and systems enabling functionality at various EGMs. As can be appreciated, the pending claims do not seek to “tie up” any judicial exception generally such that others cannot practice it.
	Among other things, the pending claims clearly recite much more than just an abstract idea of methods of organizing human activity. For instance, the pending claims are not directed to contracts, legal obligations, managing personal behavior or relationships or interactions between people, which are defined as certain methods of organizing human activity. Further, the pending claims cannot be practiced as mental processes or using pencil and paper. Rather, the claims recite very specific device operations that include, inter alia, automated actions taken with respect to an EGM and a credit meter of an EGM. As can be appreciated, the pending claims “clearly do not seek to tie up any judicial exception such that others cannot practice it” and are in fact patent eligible. (See MPEP 2106.05(e)).”
	The Examiner disagrees. Similar to the argument presented above, the appellant argues that the claim language recites very specific device operations that include, inter alia, automated actions taken with respect to an EGM and a credit meter of an EGM. However, similar to the Examiner’s response above, the Examiner maintains that the device (ie: the EGM and its components) are routine, conventional, and well-known to one of ordinary skill in the art. Therefore, there is no very specific device operation that is being implemented.

“Appellant respectfully submits that none of the pending claim limitations qualify as the abstract ideas that are defined by the groupings.
Appellant submits that the pending claims are not directed to, and cannot be construed as corresponding to, any of the examples provided in the Eligibility Guidance for certain methods of organizing human activity. For instance, none of the limitations of the pending claims recite “fundamental economic principles or practices (including hedging, insurance, mitigating risk)” or “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” For at least these reasons, the limitations cannot be construed as reciting limitations that are associated with certain methods of organizing human activity.
Moreover, Appellant submits that the pending claims are not directed to, and cannot be construed as corresponding to, any of the examples provided in the Eligibility Guidance for the “mental processes.” For example, none of the limitations of the pending claims recite “concepts performed in the human mind (including an observation, evaluation, judgment, opinion).” In fact, the pending claims recite limitations that could only be performed by a device (e.g., automatically incrementing/updating a credit meter of an EGM). Because the pending limitations do not fall within any of the subject matter groupings of abstract ideas enumerated in Section I, the claims do not recite a judicial exception.”
	The Examiner disagrees. The appellant argues that none of the limitations fall within any of the subject matter groupings of abstract ideas (ie: “Certain methods of organizing human activity” or “Mental Processes”). In instances where none of the limitations of a claimed invention fall within one of the categories for abstract ideas (ie: “Certain methods of organizing human activity” or “Mental Processes” as well as “Mathematical Concept”), then the claim would be deemed eligible subject matter. 
However, the Examiner disagrees with the appellant’s argument because 
the described invention can be interpreted as falling within the subject matter groupings of abstract ideas, namely mental processes. The Examiner had provided explanations of such interpretations of the limitations and how they fall within one of the subject matter groupings of abstract ideas the rejection above as well as the Final Rejection filed on 1/20/2022. The Examiner also addressed above the argument that the pending claims recite limitations that are performed on a device (e.g., automatically incrementing/updating a credit meter of an EGM) in which the device is routine, conventional, and well-known and therefore not a particular type of hardware, but rather towards general purpose hardware that can operate at a high-level of generality.

“Appellant respectfully submits that in the instant case, the pending claims properly integrate the alleged judicial exception into a practical application. The pending claims address a technical problem associated with gaming and managing multiple devices within a gaming system. Specifically, the interactions between the EGM, the server, and the credit meter recited in the pending claims achieve improved player experience without sacrificing security, which is always of concern when dealing with a player’s money or gaming credits. (See MPEP 2106.04(d)(1) or 2106.05(a))”
	The Examiner disagrees. The appellant argues that the pending claims address a technical problem associated EGMS for improving player experience without sacrificing security regarding a player’s money. In instances where there is a technological solution that is implemented for addressing a technological problem, an invention can be interpreted as being directed towards something “significantly more” and therefore eligible subject matter. However, there is no disclosure in the within the appellant’s specifications that describe such a technological problem, let alone such a technological solution. Furthermore, there is actually no “improvement” being made upon the technology. What is described is merely implementing an abstract idea determining if a first event has occurred from among a plurality of events and presenting an award on an EGM, an EGM (and its components) which had been established above as routine, conventional, and well-known to one of ordinary skill in the art in terms of gaming.

“Even if the Examiner were correct that some of the individually-viewed elements do not add significantly more or integrate the exception, those additional elements when viewed in combination may render the claim eligible. See Diamond v. Diehr, 450 US. 175, 188, 209 USPQ2d 1, 9 (1981) ("a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made"); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1349, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016).
Additionally, the claims of the pending application are much like example claims identified as being directed toward patent eligible subject matter in the Eligibility Guidance. Specifically, the claims of the pending application are similar to claim 1 of Example 42 in the Eligibility Guidance. Claim 1 of Example 42 recites a method that includes steps of: storing information, providing remote access to users, converting, storing standardized updated information, automatically generating a message containing the updated information, and transmitting the message. According to the Eligibility Guidance, the subject matter of claim 1 is eligible because, “the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format...” See Id.”
	The Examiner disagrees. The appellant argues that in certain case law such examples such as Diamond v. Diehr and BASCOM Global Internet Servs. v. AT&T Mobility LLC, it had been determined that additional elements when viewed in combination may render the claim eligible. In instances where it is determined that additional elements recite a specific improvement over prior art systems, then the Examiner believes that the claimed invention would be eligible subject matter. However, as addressed above, the Examiner maintains that there is no pertinent disclosure of additional elements (namely the EGM) within the claim language that recite a specific improvement over prior art systems and had addressed that argument above.

“The claims of the instant application are similar to claim 1 of Example 42 because the claims of the instant application recite specific interactions between multiple hardware components of a system. The specific interactions include: establishing a player profile, establishing a plurality of events to occur for the player, establishing a predetermined period of time in which additional actions are triggered if the plurality of events occur, determining that the plurality of events occur within the predetermined period of time, in response to determining that the plurality of events have occurred within the predetermined period of time, incrementing a wager account record for the player, updating the player profile, and further causing an EGM to update its credit meter. The synchronization of the gaming system, player profile, and credit meter of the EGM is a significant improvement in existing systems. Indeed, systems which are not synchronized in this way are not precluded by the pending claims, which suggests the pending claims sufficiently recite additional improvements over prior art systems by allowing the various elements of the system to interact with one another in an automated fashion.”
	The Examiner disagrees. The appellant argues that Claim 1 is similar to Example 42 in the Eligibility Guidance and that that synchronization of the gaming system, player profile, and credit meter of the EGM is a significant improvement in existing systems. In instances where there is a significant improvement being made on existing system, the Examiner believes that would be true. However, the Examiner does not believe it applies to the instant application because, Example 42 describes a combination of additional elements that recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user which made the claim eligible as it was not considered to be directed to a recited judicial exception. However, regarding the appellant’s instant invention, the Examiner had addressed the response above, and believe there is no improvement being made upon existing systems, and that there is a technological problem in which the instant invention is a technological solution. 

“Similar to the analysis outlined above under Part 2A — Prong Two, Appellant submits that the claims recite significantly more than the recited exception of performing a “Mental Process.” Indeed, so many elements of the independent claims preclude performing the claim as a mental process. Moreover, and as evidenced by the Examiner’s inability to reject the claims on the basis of prior art, the claims recite several features that extend the invention beyond the prior art and/or beyond a mental process. Appellant submits that the claims, when viewed as a whole, clearly demonstrate an improvement to prior art systems, which did not synchronize the interactions between a gaming system, player profiles, and credit meters of EGMs. Appellant further submits that such synchronization utilizes other technical inputs, such as location tracking technologies and automated counters, which can help automatically trigger the various actions recited in the claims.”
The Examiner disagrees. The appellant argues that there is “significantly more” to the claimed invention being directed towards a “mental process” and that there is an improvement to the prior system. In instance where there is an improvement upon prior system, then the Examiner believes that would direct the claim language towards eligible subject matter. However, as addressed above, the Examiner does not believe that there is an improvement being made upon prior art system and therefore maintains that the claim language remains ineligible subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/           Examiner, Art Unit 3715